
	

115 S3311 IS: Defending the Integrity of Voting Systems Act
U.S. Senate
2018-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3311
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2018
			Mr. Blumenthal (for himself, Mr. Graham, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit interference with voting systems under the
			 Computer Fraud and Abuse Act.
	
	
 1.Short titleThis Act may be cited as the Defending the Integrity of Voting Systems Act. 2.Prohibition on interference with voting systemsSection 1030(e) of title 18, United States Code, is amended—
 (1)in paragraph (2)— (A)in subparagraph (A), by striking or at the end;
 (B)in subparagraph (B), by adding or at the end; and (C)by adding at the end the following:
					
 (C)that— (i)is part of a voting system; and
 (ii)(I)is used for the management, support, or administration of a Federal election; or (II)has moved in or otherwise affects interstate or foreign commerce;;
 (2)in paragraph (11), by striking and at the end; (3)in paragraph (12), by striking the period and inserting a semicolon; and
 (4)by adding at the end the following:  (13)the term Federal election means any election (as defined in section 301(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(1))) for Federal office (as defined in section 301(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(3))); and
 (14)the term voting system has the meaning given the term in section 301(b) of the Help America Vote Act of 2002 (52 U.S.C. 21081(b))..
			
